Citation Nr: 0412652	
Decision Date: 05/14/04    Archive Date: 05/19/04	

DOCKET NO.  03-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida


THE ISSUE

Denial of unauthorized expenses sustained during private 
hospitalization on February 19, 2001.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran retired from the Navy after 30 years of service 
on July 1, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 determination from the 
VA Medical Center in Gainesville, Florida, denying the 
veteran authorization of VA payment for hospital care 
provided February 19, 2001, because the veteran reportedly 
had insurance coverage.


REMAND

A review of the pertinent evidence in this case reveals that 
further development is in order.  The veteran is a military 
retiree.  Service connection is in effect for multiple 
disabilities.  The combined disability rating of 30 percent 
has been in effect since June 1999.  There is no dispute that 
the veteran was seen at the Doctors' Memorial Hospital, 407 
East Ash Street, Perry, Florida 32347 on February 19, 2001 
for treatment and evaluation following an accident involving 
a tractor he was driving.  The hospital emergency room 
records are not in the claims folder.  The only pertinent 
evidence of record are billing statements from the Hamdan 
Ear, Nose and Throat Center, 1224 N. Peacock Avenue, Perry, 
Florida 32347 and the Doctors' Memorial Hospital, 407 East 
Ash Street, Perry, Florida 32347.  Essentially, the veteran 
has acknowledged that as a military retiree and a retiree 
with service-connected disabilities, he can choose to receive 
treatment under Tri-Care or VA and that he must select one or 
the other for each episode of care.  However, it is not 
evident from the claims file whether the veteran was enrolled 
in the VA health care system on February 19, 2001, or whether 
he was enrolled in the Tri-Care system.  There is no 
indication whether a fee-service review physician or 
equivalent officer rendered a determination under 38 C.F.R. 
§ 17.1002(b) or (c) and, if so, what that determination was.  
The claims file is also without evidence pertaining to 
documentation of the authorization that allowed payment by VA 
in the first place.  

In view of the foregoing, the case is REMANDED for the 
following: 

1.  The Humana Military Health Care 
Services, 10th Floor Waterside Building, 
101 East Main Street, Post Office Box 
740021, Louisville, Kentucky 40202, 
should be contacted and asked for 
documentation as to how much that 
facility paid for the veteran's care in 
February 2001.  Documentation should also 
be provided as to whether the veteran is 
covered by Tri-Care and whether he has 
used Tri-Care at any time in the past 
several years.  

2.  The VA Medical Center in Lake City, 
Florida, should be contacted and asked to 
provide any documentation regarding a 
reported phone call to that location on 
February 19, 2001, in which the veteran's 
wife was reportedly told to send all 
bills regarding the accident in question 
to that facility.  The VA Medical Center 
in Gainesville, Florida, should be 
contacted and asked to provide 
information regarding the exact amount of 
reimbursement it is seeking from the 
veteran.  Both the Medical Center in Lake 
City and the one in Gainesville should be 
asked to document any authorization that 
allowed payment for the treatment and 
evaluation on February 19, 2001, in the 
first place.  

3.  After the development requested above 
has been completed to the extent 
possible, the VAMC should again review 
the record.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

